Case 1:20-cv-04651-SDG Document 30 Filed 11/19/20 Page 1 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. LIN WOOD, JR., )
Plaintiff,
Vv. ) CIVIL ACTION FILE NO,
)  1:20-ev-04651-SDG
BRAD RAFFENSPERGER, inhis _)
official capacity as Secretary of State )
of the State of Georgia, et al., )
)
Defendants. )
)

 

NOTICE OF FILING ATTORNEY DECLARATION

COMES NOW Ray S. Smith, III, Counsel of Record, and gives notice of the

filing of the Attorney Declarations.

Respectfully submitted this / day of November, 2020.

{00584206. }
Case 1:20-cv-04651-SDG Document 30 Filed 11/19/20 Page 2 of 4

SMITH & LISS, qr

Me

   

Georgia Bar No. 662555
rsmith{@smithliss.com
Courlgel for Plaintiff

Five Concourse Parkway
Suite 2600

Atlanta, Georgia 30328
Telephone 404-760-6006
Facsimile 404-760-0225

(00584206. }
Case 1:20-cv-04651-SDG Document 30 Filed 11/19/20 Page 3 of 4

CERTIFICATE OF SERVICE

This is to certify that I have this day served the within and foregoing Notice

of Filing Attorney Declarations via electronic mail as follows:

Charlene S McGowan
Georgia Attorney General's Office
Assistant Attorney General
40 Capitol Square SW
Atlanta, GA 30334
404-656-3389

Email: cmcgowan@law.ga.gov

Russell D, Willard
Attorney General's Office-Atl
Department of Law
40 Capitol Square, SW
Atlanta, GA 30334
404-656-3300

Email: rwillard@law.ga.gov

Marc E. Elias
Perkins Coie LLP
700 13th St NW
Ste 800
Washington, DC 20005
202-654-6200

Email: melias@perkinscoie.com

Adam Martin Sparks
Krevolin & Horst, LLC

(00584206. }
Case 1:20-cv-04651-SDG Document 30 Filed 11/19/20 Page 4 of 4

One Atlantic Center, Ste 3250
1201 West Peachtree St., NW
Atlanta, GA 30309
404-888-9700
Email: sparks@khlawfirm.com

Bryan Ludington Sells
The Law Office of Bryan L. Sells, LLC
P.O. Box 5493
1226 Springdale Road, NE
Atlanta, GA 31107-0493
404-480-4212
Email: bryan@bryansellslaw.com

This day of November, 2020.

 

y S/SMITH II
Georgia Bar No. 662555

rsmith@smithliss.com
Counsel for Plaintiff

SMITH & LISS, LLC
Five Concourse Parkway
Suite 2600

Atlanta, Georgia 30328
Telephone 404-760-6006
Facsimile 404-760-0225

{00584206. }
